Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, there are no office actions currently present in U.S. Appl. No, 17/019,434. It has been placed in the application file, but the information referred to therein has not been considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: see examiner’s statement of reasons for allowance in paragraph 2 on pp. 2-3 of Notice of Allowance mailed 10/28/2020. In addition, while prior art of Fujita (WO2016143188 – English equivalent U.S. Pat. No. 10729800) discloses a delivery device (1) (see Figures 1-4) comprising a housing (500, 600) connectable with a power source (400), wherein the housing (500, 600) comprises an interior and an exterior (see Figures 1-2); a cartridge (200) releasably connectable with the housing (500, 600); a fan (300); first air flow channel (240 of 210) and second air flow channel (250 of 210) disposed in the interior (202) of the cartridge (200) (see Figures 6-7 and 14) where each of the first and second air flow channels (240, 250) extends from an air inflow channel (610) from the fan (300) to an air outlet (110) (see Figure 2), and an air flow cover (280) selectively positionable between a first position and at least a second position (see Figures 13-14, Col. 10 lines 3-7 and 13-21), wherein in the first position the air flow cover (280) blocks air flow through the first air flow channel (240), and wherein in the second position the air flow cover (280) blocks air flow through the second air flow channel (250) (see Figures 13-14, Col. 10 lines 3-7), Fujita (‘800) does not appear to specifically teach that the cartridge (200) is comprised of a reservoir and a microfluidic die, or that the first and second air flow channels (240, 250) are disposed separately/independently in the interior of the housing where each of the first and second air flow channels extend directly from the fan. Moreover, there would have been no reason to combine the teaching of Fujita with other prior art such as Gruenbacher (20160081181), as discussed in the examiner’s statement of reasons for allowance in paragraph 2 on pp. 2-3 of Notice of Allowance mailed 10/28/2020, since the delivery device of Gruenbacher is not structured to require changing direction of emission of a material or selecting a different material among a plurality of materials to be emitted. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799